By the Court.
The question whether the defendants owe the plaintiff the amount of the notes in suit was not adjudicated against- the plaintiff in the former suits in equity between these parties. In those suits it was admitted or proved that the plaintiff was a creditor of the defendants, and the bills were dismissed upon the ground that, although a creditor, he could not by such a bill in equity, which is in the nature of an equitable attachment, obtain a lien upon property of the debtor acquired after his insolvency, before such creditor had obtained a *115judgment at law upon his debt. The records show that this was the ground for dismissing the bills. The decrees in those suits, therefore, are not a bar to this action. Maxwell v. Cochran, 136 Mass. 73. Exceptions overruled,.